
	

113 HR 2647 IH: Emergency Information Improvement Act of 2013
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2647
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Higgins (for
			 himself, Mr. Palazzo,
			 Ms. Granger,
			 Mr. Cole, Mr. Gibson, Mr.
			 Nadler, Mr. Sires, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to provide eligibility for public broadcasting
		  facilities to receive certain disaster assistance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Information Improvement Act of
			 2013.
		2.Eligibility of
			 public broadcasting facilities for certain disaster assistance
			(a)Private
			 nonprofit facility definedSection 102(11)(B) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(10)(B))
			 is amended by inserting public broadcasting facilities, after
			 workshops,.
			(b)Critical
			 services definedSection
			 406(a)(3)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5172(a)(3)(B)) is amended by striking
			 communications, and inserting communications (including
			 broadcast and telecommunications),.
			(c)ApplicabilityThe
			 amendments made by this section shall apply to a major disaster declared by the
			 President under the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5121 et seq.) on or after October 28, 2012.
			
